DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/9/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 and 24-29 of copending Application No. 17/077,725. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a bag with step configurations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 11, 13-17, 19, 20 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bannister (WO 2009/082712).
Regarding claim 1, Bannister discloses a bag comprising: a front wall (12) comprising a first end and a second end and a first side and a second side; a back wall (13) comprising a first end and a second end and a first side and a second side; and a first side wall (Fig. 3, at 20) and a second side wall (other 20), wherein the first side wall connects the first side of the front wall to the first side of the back wall and the second side wall connects the second side of the front wall to the second side of the back wall, and wherein the first side wall and the second side wall each comprise a first end, a second end, a front side wall portion and a back side wall portion; wherein each of the front wall, the back wall, the first side wall, and the second side wall comprise (i) a first layer comprising a woven polymer (5, 6) and (ii) a second layer comprising a polymer film (7 or 8); and wherein the first end of the bag comprises a step cut configuration (Fig. 3) comprising a portion of the first end of the front side wall of each of the first side wall and the second side wall extending farther than the first end of the front wall, a portion of the first end of the back side wall of each of the first side wall and the second side wall extending farther than the first end of the front side wall of each of the first side wall and the second side wall, and a portion of the first end of the back wall extending farther than the first end of the back side wall of each of the first side wall and the second side wall, the step cut configuration further comprising a plurality of locations, each location of the plurality of locations connecting one of a first edge of the portions of the back wall, the back side wall, the front side wall, and the front wall of each of the first side and the second side with a respective second edge of the portions of the back wall, the back side wall, the front side wall, and the front wall of each of the first side and the second side; Amdt. dated May 2, 2022 Response to Office Action of January 14, 2022wherein the plurality of locations comprise a plurality of curved portions (see below) and an angled portion (see below) therebetween a plurality of angled portions and a curved portion therebetween; and wherein each angled portion is between 15 and 75 deg. with respect to the first end of the front wall. See Figs. 3-4A).
[AltContent: textbox (curved portions)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (angled portions[img-media_image1.png])][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    405
    646
    media_image2.png
    Greyscale

Regarding claim 2, at least one curved portion is between two consecutive angled portions. See above.  
Regarding claim 3, at least one angled portion is between two consecutive curved portions. See above. 
Regarding claim 4, wherein each angled portion is between about 30 and 60 deg with respect to the first end of the front wall. 
Regarding claim 5, the second end of the bag comprises a second step cut configuration comprising a portion of the first end of the front wall extending farther than the second end of the front side wall of each of the first side wall and the second side wall, a portion of the second end of the front side wall of each of the first side wall and the second side wall extending farther than the second end of the back side wall of each of the first side wall and the second side wall, and a portion of the second end of the back side wall of each of the first side wall and the second side wall extending farther than the second end of the back wall, the step cut configuration further comprising a plurality of second locations connecting portions of the back wall, the back side wall, the front side wall, and the front wall of each of the first side and the second side; and Page 3 of 21Appl. No. 16/930,975Attorney Docket No.: 107151-1208171Amdt. dated May 2, 2022Response to Office Action of January 14, 2022wherein the plurality of second locations comprise a plurality of curved portions and an angled portion therebetween or a plurality of angled portions and a curved portion therebetween. See Figs. 3-4 and above. 
Regarding claim 6, the curved portion comprises a portion of an elliptical, parabolic, or hyperbolic curve. See Fig. 4. 
Regarding claim 9, Bannister discloses a bag comprising a front wall, a back wall, a first side wall, and a second side wall, each comprising a first layer comprising a woven polymer and a second layer comprising a polymer film, and each further comprising a first end and a second end; wherein each of the first side wall and the second side wall further comprise a gusset having a fold line (20) extending from the second end to the first end dividing the first side wall into a first front side wall and a first back side wall and dividing the second side wall into a second front side wall and a second back side wall, and wherein the first end of the front wall, the back wall, and the first side wall, define a step cut configuration (Fig. 4A), wherein the step cut configuration comprises: Page 4 of 21Appl. No. 16/930,975Attorney Docket No.: 107151-1208171Amdt. dated May 2, 2022 Response to Office Action of January 14, 2022(a) an extended portion (Fig. 3) of the back wall proximal the back side wall extending farther than an extended portion of the first back side wall, the extended portion of the back wall comprising a first edge, a second edge, and a first transition portion between the first edge and the second edge, (b) a second transition portion between the extended portion of the back wall and the extended portion of the first back side wall, (c) the extended portion of the first back side wall extending farther than an extended portion of the first front side wall, the extended portion of the first back side wall comprising a first edge, a second edge, and a third transition portion between the first edge and the second edge, (d) a fourth transition portion between the extended portion of the first back side wall and the extended portion of the first front side wall, (e) the extended portion of the first front side wall extending farther than an extended portion of the front wall proximal the front side wall, the extended portion of the first front side wall comprising a first edge, a second edge, and a fifth transition portion between the first edge and the second edge, and (f) a sixth transition portion between the extended portion of the first front side wall and the front wall; and wherein at least two of the first transition portion, the second transition portion, the third transition portion, the fourth transition portion, the fifth transition portion, and the sixth transition portion comprise an angled portion and a curved portion; and  wherein the angled portion defines an angle between 15 and 75 deg. with respect to the first end of the front wall. See Figs. 3-4A.
[AltContent: textbox (Curved portions)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (angled portions[img-media_image1.png])][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    405
    646
    media_image2.png
    Greyscale

Regarding claim 11, the curved portion comprises a portion of an elliptical, parabolic, or hyperbolic curve. See above. 
Regarding claims 13-16, Bannister sufficiently discloses the claimed invention. See pg. 1-15. 
Regarding claim 17, Bannister discloses a bag comprising: a front wall comprising a first end, a second end, a first edge, and a second edge adjacent to the first edge; a back wall comprising a first end and a second end; andPage 6 of 21Appl. No. 16/930,975Attorney Docket No.: 107151-1208171Amdt. dated May 2, 2022 Response to Office Action of January 14, 2022a first side wall (at 20), and a second side wall (other 20) on opposite sides of the front wall and back wall and connecting the front wall to the back wall, forming a bag with a first end and a second end, each of the first side wall and the second side wall comprising a gusset with a central fold line extending from the first end to the second end of the respective side walls and dividing the first side wall into a first front side wall and a first back side wall and dividing the second side wall into a second front side wall and a second back side wall, and each of the first front side wall, the first back side wall, the second front side wall, and the second back side wall comprising a first edge and a second edge adjacent to the first edge; wherein each of the front wall, back wall, first side wall and second side wall comprise (i) a first layer comprising a woven polymer and (ii) a second layer laminated to the first layer, said second layer comprising a polymer film; and wherein at least the first end of the bag comprises a step cut configuration (Fig. 4) comprising a portion of the front wall proximal the first front side wall extending farther than the first front side wall (Fig. 3, bottom), a portion of the first front side wall extending farther than the first back side wall (Fig. 3, bottom), and a portion of the first back side wall extending farther than a portion of the back wall proximal the first back side wall (Fig. 3, bottom); wherein the step cut configuration further comprises a plurality of transitions (see above), wherein one of the plurality of transitions is arranged between each of the first edge and the second edge of the front wall, the portion of the front wall proximal the first front side wall and the first front side wall, the first edge and the second edge of the first front side wall, the portion of the first front side wall and the first back side wall, the first edge and the second edge of the first back side wall, and the portion of the first back side wall and the portion of the back wall proximal the first back side wall; and wherein the plurality of transitions comprises an alternation of curved portions and angled portions; and wherein each of the angled portions defines an angle of between 15 and 75 deg. with respect to the first end of the front wall. See Figs. 3-4A.
Regarding claims 19, 20 and 22-24, Bannister sufficiently discloses the claimed invention. See above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister as applied above.
Regarding claims 10, 18 and 21, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each angled cut define an angles as claimed with respect to the top end or bottom end of the front wall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bannister as applied above in further view of Bannister et al. (US 2013/0330028)(‘028).
Regarding claim 12, Bannister does not disclose an easy access feature. ‘028, which is drawn to a bag, discloses the bag comprising an easy open or easy access feature (at 224). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an easy open access feature as disclosed by ‘028 on the bag of Bannister in order to facilitate the opening of the bag. 

Response to Arguments
Applicant's arguments filed 11/9/2022 have been fully considered but they are not persuasive. Applicant argues that Bannister does not disclose the claimed limitations - the Office respectfully disagrees. Ultimately, it appears that the current claim language such as “transitions,” “curved” and “angled” are sufficiently broad that Bannister anticipates applicant’s invention. See Above Rejection. Further structural clarification is required.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734